Title: From Alexander Hamilton to Richard Platt, 25 February 1781
From: Hamilton, Alexander
To: Platt, Richard


                        
                            Copy
                            Dr Sir,
                            Head Quarters New Windsor 25th Febry 1781
                        
                        I have taken the General’s orders on the subject of your letter of the 24th. As Colo. Hay’s oxen appear to
                            have been converted to the public use, justice requires they should be replaced to him—as it is not known certainly in
                            what manner they were used and as it is not material to the public from what departments the compensation comes. The
                            General directs that the quarter master general will deliver Colo. Hay a couple of good oxen in lieu of two taken from
                            him. I am Sir Your most obt servt
                        
                            A. Hamilton A.D. Camp

                        
                    